Citation Nr: 0305246	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 24, 1998, 
for the grant of service connection for bilateral hearing 
loss and tinnitus, to include whether there was clear and 
unmistakable error in a prior, final decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


REMAND

The veteran's claim for entitlement to service connection for 
bilateral hearing loss and tinnitus was denied by the RO in 
November 1981.  He was notified of the decision and apprised 
of his appellate rights.  He did not file an appeal, and the 
RO's November 1981 decision became final.  

On April 24, 1998, VA received the veteran's application to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss and tinnitus.  Initially, the RO 
denied the claim on the basis that new and material evidence 
had not been submitted warranting a reopening, which the 
veteran appealed.  In February 2001, the Board found new and 
material evidence had been submitted and remanded the case to 
the RO for further development and readjudication.  

The RO, in a March 2002 rating decision, granted service 
connection for tinnitus, effective from April 24, 1998, the 
date of receipt of the veteran's application to reopen.  In 
an April 2002 rating decision, the RO granted the veteran 
entitlement to service connection for bilateral hearing loss, 
also effective from April 24, 1998.  

In October 2002, the veteran expressed his dissatisfaction 
for the effective date of April 24, 1998, for the grant of 
service connection for bilateral hearing loss and tinnitus.  
He contends that the appropriate effective date should be the 
date of receipt of his original claim in June 1981.  

The veteran testified during a video-teleconference held in 
December 2002, before the undersigned Veterans Law Judge.  
During that hearing, the veteran raised, for the first time, 
the issue of Clear and Unmistakable Error (CUE) in the RO's 
November 1981 final decision.  The veteran's claim for an 
effective date earlier than April 24, 1998, is inextricably 
intertwined with whether there was CUE in the RO's November 
18, 1981, rating decision denying service connection for 
bilateral hearing loss and tinnitus.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), quoting Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ("where a decision on one issue 
would have a 'significant impact' upon another, and that 
impact in turn 'could render any review by this Court of the 
decision [on the other claim] meaningless and a waste of 
judicial resources,' the two claims are inextricably 
intertwined.").  

In view of the foregoing, the case is remanded for the 
following:

The RO must review the evidence of record 
and determine whether there was CUE in 
the RO's November 18, 1981, rating 
decision that denied the veteran 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the decision is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




